Citation Nr: 1703379	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides. 

3.  Entitlement to service connection for a disability manifested by tremors, to include as due to exposure to herbicides (claimed as Parkinson's disease).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to April 1962 and from May 1962 to May 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's substantive appeal in May 2012 included a request for a Board hearing at the RO.  However, in an October 2012 statement, it was noted that the Veteran did not want to appear at the scheduled Board hearing but that he wanted to go forward with the appeal.  

The Veteran was originally represented by The American Legion.  During the course of the appeal, he changed his representation to Attorney John Vita.  In October 2011 correspondence, the RO informed the Veteran that Mr. Vita was not accredited to appear before the VA.  After discovering that the Veteran was represented by Mr. Vita, The American Legion withdrew its representation.  In an October 2012 statement, it was noted that the Veteran was unaware that the VA had refused the appointment of Mr. Vita as his representative. The Veteran was sent a letter in December 2016 that notified him of his right to appoint another representative and that if he did not respond within 30 days of the letter, it would be assumed that he desired to represent himself.  To date, no response has been submitted.  Thus, it is assumed that the Veteran is representing himself. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era.

2.  The evidence does not show that a heart disability, diagnosed as status post coronary artery bypass graft, manifested during service, or within one year of separation from service, or is otherwise related to service. 

3.  The evidence does not show that diabetes mellitus manifested during service, or within one year of separation from service, or is otherwise related to service. 

4.  The evidence does not show that a disability manifested by tremors manifested during service, or is otherwise related to service.

5.  The evidence of record is insufficient to establish service connection for bilateral hearing loss.

6.  The evidence of record is insufficient to establish service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a disability manifested by tremors have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records from the Veteran's first period of service and VA medical treatment records were obtained and associated with the claims file.  The Board notes that the Veteran's service treatment records from his second period of service (May 1962 to May 1963, with the Air Force) are missing and it has been determined that they were likely destroyed in the July 1973 fire at the National Personnel Records Center.  The RO issued a Formal Finding of Unavailability of Service Records in May 2011.  There is no allegation of relevant in-service treatment.  However, in such cases, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38  U .S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Moreover, while a VA medical opinion with regard to the service connection claims was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's claims for a heart disability, diabetes mellitus, a disability manifested by tremors, bilateral hearing loss and tinnitus were the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The Veteran contends that he was exposed to herbicide agents during a tour of duty in Germany and that, as a result, he developed a heart condition, diabetes mellitus and disability manifested by tremors (claimed as Parkinson's disease).  He also states that he was given salt tablets while on active duty which caused his heart condition, diabetes mellitus and tremors. In addition, he contends that he suffers from bilateral hearing loss and tinnitus as a result of his military service.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, diabetes mellitus, and sensorineural hearing loss and tinnitus as organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease, diabetes mellitus, sensorineural hearing loss, and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  Recently, 38 C.F.R. § 3.307  was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

 The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Heart Disability, Diabetes Mellitus, Disability Manifested by Tremors

Preliminarily, the Board observes that there is no evidence in the available service treatment records (first period of active service from March 1959 to April 1962) of heart disease, diabetes mellitus or tremors.

Post-service, VA treatment records from 2009 to 2011 reflect treatment for tremors in face/lips and both hands and that the Veteran has been diagnosed as having diabetes mellitus and was being treated with Metformin.  Moreover, the records show a history of status post coronary artery bypass graft.  As such, the Board finds the Veteran has established current disabilities for the purpose of service connection. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to in-service exposure to herbicides, the Veteran has asserted that he was stationed in Germany where he was exposed to herbicides.  The record does not reflect that he was ever on the ground in the Republic of Vietnam. Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

 The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service.  

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claims on a theory of nonpresumptive direct-incurrence entitlement to service connection.
 
As discussed, the Veteran has been diagnosed with a heart disability, diabetes mellitus, and tremors.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which these conditions could plausibly be related.  The available service treatment records do not reflect any treatment for a heart disability, diabetes mellitus or tremors.  Post-service medical records show treatment for these disorders many years after discharge from his periods of service - a factor which tends to weigh against the claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record is negative for any evidence even suggesting that the Veteran's heart disability, diabetes mellitus, and tremors are linked to his service.
 
The Veteran has also asserted that taking salt tablets caused his current heart disability, diabetes mellitus and tremors, however, he has not demonstrated himself to possess the required medical expertise to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no medical evidence suggesting that the Veteran's heart disability, diabetes mellitus and/or tremors are linked to taking salt tablets during service.  

Furthermore, while diabetes mellitus and cardiovascular-renal disease (status post coronary artery bypass graft) are considered chronic diseases under 38 C.F.R. 
§ 3.309, there has been no indication that continuity of symptomatology has been established in this case.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's heart disability, diabetes mellitus and/or tremors were caused by or otherwise began during service.  As such, the Veteran's claims for service connection must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran is seeking service connection for bilateral hearing loss, however, he does not relate any exposure to loud noises during service.  His military occupation specialties were personnel helper and textile repairman.  Thus, the record does not support exposure to acoustic trauma during active duty service.  

A review of the Veteran's available service treatment records do not show hearing impairment either pursuant to Hensley or for VA purposes under 38 C.F.R. § 3.385. However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

Post-service, a VA audiological assessment record in October 2010 revealed that the Veteran's hearing acuity was within normal limits or mildly impaired through 2000 Hertz, sloping to a severe high frequency sensorineural hearing loss.  Word recognition scores were good in both ears.  The Board notes that audiometric findings and word recognition scores were not provided.  

In this case, the evidence of record does not show current audiometric findings or Maryland CNC test speech discrimination scores, which are necessary for adjudication purposes.  Thus, the evidence does not reflect a current demonstration of hearing loss disability pursuant to VA regulations.    

Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. §  3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding his claim of entitlement to service connection for tinnitus, the Board notes that tinnitus is a wholly subjective disability.  The Veteran is therefore competent to report that he currently has tinnitus, and to report the onset of his tinnitus.   

While the Veteran has filed a claim for tinnitus, he has not provided any further detail as to the onset of tinnitus.  As noted above, the record does not support exposure to acoustic trauma during active duty service.  

The Veteran's available service treatment records are negative for any complaints of ringing in the ears or tinnitus.

Post-service, in an October 2010 VA audiology consult report, the Veteran related a history of longstanding ringing in both ears.  It was noted that the Veteran had a history of noise exposure.  

In this case, the Veteran has a current diagnosis of tinnitus, however, there is no evidence relating his tinnitus to either period of active duty service. While the October 2010 VA audiology report notes that the Veteran has a longstanding ringing in both ears, there is no indication that the ringing began in or is related to a period of active duty service.  Moreover, the October 2010 treatment record also indicates a history of noise exposure but there is no indication of whether that noise exposure was during active duty service or post-service.  As noted above, the Veteran's military occupation specialties of personnel helper and textile repairman do not, on their face, indicate exposure to acoustic trauma during active duty service.  Thus, the evidence does not support that the Veteran's tinnitus is of service origin.  As such, entitlement to service connection for tinnitus is not warranted. 

Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107 (b).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a disability manifested by tremors, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


